RUSSELL, J.,
dissenting.
Under the statutory scheme as construed by the majority, a condemnor may file his petition for condemnation, destroy the marketability of the property immediately by recording a memorandum of lis pendens, freeze the value of the property at the level which existed when the petition was filed, withhold payment until the condemnation proceedings have been completed, and then, if the price fixed by the commissioners is more than he wishes to pay, abandon the proceedings and walk away. He has no *677obligation to compensate the owner for any increase in the fair market value of the property while he is withholding payment pendente lite.
The property in question was not income-producing, but was held solely for appreciation in value. It was in an area of rapidly rising values at the time of the condemnation proceedings. In the absence of the taking, the owners would have been entitled to a very large increase in market value during the interval between the filing of the petition and the report of the commissioners. The owners were deprived of that increase and the benefit of the increase was given entirely to the condemnor. The owners were not compensated for that loss in any way, and the condemnor obtained a windfall.
It may be contended that a rule precluding compensation for market fluctuations pendente lite is a fair one, because it works both ways; if the property had declined in value after the petition was filed, the owner would have had the benefit of a higher price and the condemnor would have acquired depreciated property. But that equation breaks down. In the event of a decline in value, the condemnor may abandon the proceedings and walk away, perhaps to re-commence the proceedings another day when the market is still lower. The owner, on the other hand, may never walk away, unless the condemnor permits him to do so. He must remain in the proceedings at the condemnor’s pleasure. Thus, the statutory scheme positions the condemnor to take advantage, at the owner’s expense, of favorable market fluctuations, but to avoid unfavorable ones altogether.
The manifest unfairness of that arrangement would, in my view, render the statutory scheme unconstitutional, as applied to this case, if the owner were bereft of any compensation for the increment of value taken from him and given to the condemnor. But that result is not necessary. In J.W. Creech, Inc. v. Norfolk Air Conditioning Corporation, 237 Va. 320, 325, 377 S.E.2d 605, 608 (1989), we recently quoted Edmund Pendleton’s observation, made in 1799, that the allowance of interest, in a proper case, is “natural justice.” That has been an ingrained part of our jurisprudence for nearly 200 years. Regardless of the holdings in *678other jurisdictions,* we have a traditional means of avoiding the harsh result reached by the majority.
Although an award of prejudgment interest would not fully compensate the owners for the appreciation in value tfiey lost under the facts of this case, it would, in my view, be a sufficiently just substitute to remove the taint of unconstitutionality which otherwise exists. Accordingly, I would allow interest from the date the petition was filed, and affirm the judgment as thus modified.
WHITING, J., joins in dissent.

 Federal cases are of little assistance in this area. The Fifth Amendment to the Federal Constitution provides for the payment of compensation only where private property is “taken” for public use. Compensation for damage to property values, in the federal system, is subject to legislative grace and judicial interpretation. In our system it is a matter of constitutional right. Article I, § 11 of the Constitution of Virginia provides that the General Assembly shall not “pass any law whereby private property shall be taken or damaged for public uses, without just compensation . . . .” (Emphasis added). A part of the bundle of rights inhering to any owner of property is the right to enjoy an appreciation in value occurring during the time of ownership. The destruction of such a right constitutes a damage to the owner’s property interests, for which our condemnation statutes make no provision.